 473301 NLRB No. 67J.R.R. REALTY CO.1The judge found that the Respondents were required to pay interest to theLocal 32B health and pension funds in addition to liquidated damages. We
note that interest is required pursuant to language in the Local 32B collective-
bargaining agreement and the funds' trust agreements.The judge made an error in totaling the amount the Respondents owed theLocal 32B pension fund. In light of our findings concerning the contributions
owed to the health and pension funds, we have recalculated the total amounts
due.2In agreeing with the judge that the parties' negotiations did not result ina good-faith impasse, we additionally rely on the Respondents' pervasive and
widespread unremedied unfair labor practices including discharge of the entire
bargaining unit and repudiation of the contract. In view of the breadth and se-
verity of these violations, and the substantial period in which they remained
unremedied, we will not permit the Respondents to ``parlay an impasse result-
ing from [their] own misconduct ...'' 
Wayne's Dairy, 223 NLRB 260, 265(1976). See also White Oak Coal Co., 295 NLRB 567 (1989).3Holland House Tenants Corporation is an additional Respondent.4The General Counsel's compliance specification did not seek Local 32Bhealth fund contributions on behalf of the discriminatees.5273 NLRB 1523 (1985), enfd. 785 F.2d 46 (2d Cir. 1986).6273 NLRB at 1529.7Relying primarily on Coletti Color Prints, 204 NLRB 647, 648 (1973), theRespondents deny any obligation to make contributions to the Local 32B pen-
sion and health funds. Coletti held that in the absence of proof of employeelosses, the respondent was not obligated to make unlawfully withheld fringe
benefit fund payments. However, the Respondents do not cite the Board's sub-
sequent adoption of administrative law judges' decisions in Pacific Aggre-gates, 231 NLRB 214, 221±222 (1977), and Argano Electric Corp., 248NLRB 352, 360±361 (1980), which significantly limited the scope of Coletti.In these later cases, it was noted that 2 years after Coletti the Board decidedStanwood Thriftmart, 216 NLRB 852, 854 (1975), enf. denied on othergrounds 541 F.2d 796 (9th Cir. 1976), which held, seemingly inconsistently
with Colleti, that the appropriate remedy for the unfair labor practice of dis-continuing contributions to union welfare and pension trust funds is reinstating
the status quo ante, i.e., paying all past due welfare and pension contributions.
Assuming that Coletti survived the later decision in Stanwood Thriftmart, theBoard in Pacific Aggregates and Argano Electric limited Coletti to its specificfacts, noting that Coletti involved a collective-bargaining agreement with aunion which lost a Board election after the agreement expired and, further, in-
volved school and medical insurance funds from which the employees could
benefit only during the life of the contract which required such payments. As
in Pacific Aggregates and Argano Electric, and in contrast to Coletti, theUnion here continues to be the employees' bargaining representative and the
unit employees have an interest in the continuance of the funds and their fi-
nancial stability. Accordingly, for the reasons stated in Pacific Aggregates andArgano Electric, we find no merit in the Respondents' contention. See gen-erally Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d940 (9th Cir. 1981).8Backpay claims for replacement employees for periods prior to January 1,1989, had been resolved by the parties prior to the hearing.9In his supplemental decision, the judge listed Anthony Falcone as a re-placement employee and stated that there was no testimony concerning when
he left the Respondents' employ.10The General Counsel argues that the other replacement employees testi-fied because the Respondents had questioned their days and hours of employ-
ment prior to January 1, 1989. The General Counsel contends that Falcone's
testimony was unnecessary because the Respondents did not question
Falcone's days and hours of employment prior to January 1, 1989.Chaim Babad, Bernard Steinmetz and EmanuelSteinmetz, a Co-Partnership d/b/a J.R.R. Real-
ty Co., and Holland House Tenants Corpora-
tion, Additional Respondent and Local 32B-32J, Service Employees International Union,
AFL±CIO. Cases 29±CA±8809 and 29±CA±8880January 31, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn January 10, 1990, Administrative Law JudgeSteven Davis issued the attached supplemental deci-
sion. The General Counsel, the Union, and the Re-
spondents filed exceptions and supporting briefs. The
Union filed an answering brief to the Respondents' ex-
ceptions, and the Respondents filed a letter brief in re-
sponse to the Union's and the General Counsel's ex-
ceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2only to the extent consistent with this Sup-plemental Decision and Order.1. The judge failed to find that the Respondents3must make contributions to Local 32B's pension fundon behalf of the discriminatees. The General Counsel
excepts, contending that the Board's Order and the
terms of Local 32B's collective-bargaining agreement
require the Respondents to make contributions to Local
32B's pension fund on behalf of the discriminatees
during their backpay periods.4We agree.In the underlying unfair labor practice proceeding,5the Board ordered Respondent J.R.R. Realty Co.(J.R.R.) to ``[h]onor and give retroactive effect ... to

the terms and conditions of the collective-bargaining
contract with the Union, including payment of wagesand benefits as prescribed.''6The Board also orderedthe Respondent to offer reinstatement to the six
discriminatees and make them whole for any loss of
earnings and other benefits resulting from their dis-
charge. The Local 32B collective-bargaining agreement
requires the Respondent to make contributions to the
pension fund on behalf of its employees. Accordingly,
we find, pursuant to the Board's Order, that the Re-
spondents must make payments to the Local 32B pen-
sion fund on behalf of the discriminatees as set forth
in appendix G of the amended backpay specification.72. The judge found, and we agree, that replacementemployees who were employed after January 1, 1989,8are entitled to Local 32B contractual wages and bene-
fits. The General Counsel excepts to the judge's failure
to grant replacement employee Anthony Falcone Local
32B contractual wages and benefits for his period of
employment after January 1, 1989.9The GeneralCounsel argues that the backpay specification shows
Falcone's date of hire as February 4, 1984, and does
not show any date of termination because Falcone was
still employed as of the date of the hearing. According
to the General Counsel, the judge assumed that
Falcone's employment had terminated prior to the
hearing because he did not testify at the hearing, un-
like the other replacement employees.10We agree withthe General Counsel that replacement employee An-
thony Falcone, whom the Respondents do not dispute 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11In affirming the judge's finding that the Respondents be required to makecontributions into these funds regarding ``six positions,'' we find no merit in
the Respondents' contention that this level of contributions is excessive to the
extent that there were at any time no more than four replacements employed.
The requirement that funding be maintained for six positions, as requested by
the General Counsel, is warranted in order to ensure the actuarial soundness
of the funds. We further note that to the extent that pension fund contributions
are required for both the replacements and the original discriminatees, this in-
creased level of funding is warranted due to the coverage of both groups of
employees, in addition to the need to maintain the soundness of the pension
fund.12Art. X, sec. 40, par. (D)(2) of the parties' collective-bargaining agreementstates:Any contributions and benefits required hereunder shall be increased byany amount in the same manner as contributions and benefits may be in-
creased in the 1981 Commercial Building Agreement (or its successor)
between the Union and the RAB [Realty Advisory Board] and if service
fees are required to be paid, the same fees shall be required to be paid
hereunder.Art. VI, par. 1(d) of the parties' 1979 collective-bargaining agreement alsostates:Upon the expiration date of this agreement ... [it] shall thereafter
continue in full force and effect for an extended period until a successor
agreement shall have been executed. During the extended period, all
terms and conditions hereof shall be in effect ....13The commercial building agreements are collective-bargaining contractswhich ran from January 1981 through December 1983; January 1984 through
December 1986; and January 1987 through December 1989.14The Union additionally argues that even if the judge was correct in inter-preting the 1979 contract to mean that the Respondents are not required to
pay the increased costs of the health and pension coverage, the Board should
still require the Respondents to pay these increased costs. The Union notes that
part of the Board's mandate is to ``make whole'' those adversely affected by
unfair labor practices. The Union argues that if the judge's decision stands inthis matter, the health and pension funds would be obligated to provide the
Respondents' employees with benefits even though the Respondents are not
required to pay the corresponding increased costs of the benefit. Therefore, the
Union contends that the Respondents should be obligated to make the employ-
ees whole by making all contribution increases to the health and pension fund
for all periods from 1981 to the present.was employed by the Respondents at the time of thehearing, should receive Local 32B contractual wages
and benefits for his period of employment after Janu-
ary 1, 1989.3. We agree with the judge that the Respondentsmust make contributions to the Local 32B pension and
health funds on behalf of the replacements.11We dis-agree, however, with the judge's finding that the Re-
spondents should be required to pay only those in-
creases provided for in the 1981 Commercial Building
Agreement. Rather, we find that the Respondents must
pay the increases up to and including the rates set forth
in the 1984 Commercial Building Agreement.The judge examined the parties' 1979 contract12andrejected the General Counsel's argument that the con-
tract required the Respondents to pay contribution in-
creases to those funds as set forth in succeeding com-
mercial building agreements.13The judge noted that the language of the 1979 con-tract contemplated that the increased contribution
amounts were to be raised only as set forth in the 1981
Commercial Building Agreement or its successor. The
judge accordingly found that the 1979 contract's ref-
erence to the 1981 Commercial Building Agreement
indicated that the Respondents had agreed that on the
effective date of the 1981 Commercial Building Agree-
ment, the Respondents became responsible for the in-
creased amounts of fund contributions set forth in the
1981 Commercial Building Agreement. However, the
judge further found that the contract's usage of the dis-
junctive ``or'' in reference to any successor agreement
to the 1981 Commercial Building Agreement pre-
cluded the Respondent from being obligated to provideany additional increases as set forth in such successor
agreements. Such an interpretation, the judge found,would only have been justified had the phrase usedbeen ``the 1981 Commercial Building Agreement (andits successor).''The Union excepts, arguing that the Respondentsshould be required to pay the increases contained in all
the commercial building agreements past 1981 and that
the judge's decision to limit fund contributions to 1981
rates is not supported by the facts. The Union contends
that Local 32B's collective-bargaining agreement re-
quires contributions to the pension and health funds
and that these contributions must be increased to
match any increases required under the 1981 Commer-
cial Building Agreement or its successors. The Union
maintains that language in the Local 32B contract was
intended to mean that the contract continue in full
force and effect after its ``technical expiration.'' The
Union argues that the Local 32B contract provides that
any increases in the pension and health rates are to be
passed along to contributing employers regardless of
the effective date of those increases.14We agree with the Union that the Respondents' obli-gation to make fund contributions should not be lim-
ited to the rates in effect in 1981. We do not agree,
however, with the Union's contention that the Re-
spondents should be required to pay the increases con-
tained in all the commercial building agreements past
1981. Instead, we find that the Respondents must pay
the increases up to and including the rates set forth in
the 1984 Commercial Building Agreement.The 1979 Local 32B contract provides that the em-ployer must increase contributions in the same manner
as contributions are increased in the ``1981 Commer-
cial Building Agreement (or its successor).'' In inter-
preting the language of the 1979 contract, the judge
failed to adequately address the ``or its successor'' lan-
guage. We conclude, based on the language of the con-
tract, that the parties intended that the employer make
fund contributions pursuant to the 1981 Commercial
Building Agreement during its terms and thereafter
make the fund contributions required by its immediate
successor, the 1984 Commercial Building Agreement.
The judge's construction of the phrase ``(or its suc-
cessor)'' deprives it of any practical significance.We reject the Union's argument that the language ofthe 1979 Local 32B contract requires the Respondents
to pay the increases contained in all the commercial
building agreements past 1981. Such an interpretation 475J.R.R. REALTY CO.15We find no merit in the Union's contention that, as part of a make-wholeremedy, the Respondents should be required to make contribution increases to
which they did not agree.16We adopt the judge's finding that language in the Local 32B collective-bargaining agreement and the funds' trust agreements allow for the payment
of liquidated damages to the funds. We further note that, according to the
Local 32B contract, the funds' trustees may impose liquidated damages in their
discretion. We therefore find that if the funds' trustees in their discretion de-
cide not to impose liquidated damages, we will not require the Respondents
to pay these damages.Unlike his colleagues, Member Oviatt would not award the funds liquidateddamages in this case. Contrary to the cases on which the judge relies, Member
Oviatt's view is that liquidated damages are neither mandated here under the
terms of the applicable collective-bargaining agreement nor the trust agree-
ments, nor is there affirmative record evidence that the trustees exercised their
``sole and absolute discretion'' to impose this penalty on the Respondents. In
these circumstances, Member Oviatt finds the imposition of liquidated dam-
ages unwarranted.17These figures constitute contributions for six positions. The abbreviationsare as follows:H.F. Cont.ÐHealth fund contributionsL.D.ÐLiquidated damages
P.F. Cont.ÐPension fund contributions.18The 1981 Health Fund Contributions are computed as follows:The 1981 Commercial Building Agreement requires contributions of$660 per year per employee, effective January 1, 1981. The quarterly
amount is $165 per employee. $165 times six positions equals $990.19The 1981 Pension Fund Contributions are computed as follows:The 1981 Commercial Building Agreement requires contributions of$11 per week per employee effective January 1, 1981. $11 per week
times 6 positions times 13 weeks per quarter equals $858.20The health fund contributions were increased to $712 effective January1, 1982.21The pension fund contributions were increased to $12 effective January1, 1982.22The health fund contributions were increased to $816 effective January1, 1983.of the parties' 1979 contract would require a findingthat the contract obligated the employer to increase
fund contributions to the 1981 Commercial Building
Agreement or its successors. As that interpretation
goes beyond the clear meaning of the contractual lan-
guage at issue here which clearly limited the parties'
obligation to a single successor contract, requiring Re-
spondents to apply the terms of more than one suc-
cessor would amount to making a new contract for the
parties and would violate the Supreme Court's holding
in H. K. Porter v. NLRB, 397 U.S. 99 (1970), that theBoard has no authority to compel agreement as to any
substantive provision in a collective-bargaining con-
tract.15Accordingly, we have recalculated the amountsdue to the health and pension funds and the cor-
responding liquidated damages16owed by the Re-spondents below.Contributions Due to the Pension andHealthFunds
Concerning the rates of contributions to the healthfund, the 1981 Commercial Building Agreement pro-
vides that effective January 1, 1981, the employer shall
contribute to the fund $660 per year per employee.
That contract further states that effective January 1,
1982, the employer shall contribute $712 per year per
employee, and effective January 1, 1983, the employershall contribute $816 per year per employee. The 1984Commercial Building Agreement provides that effec-
tive January 1, 1984, the employer shall contribute
$1540 per year for each employee and that effective
January 1, 1985, the employer contribution to the fund
shall be $1693 per year for each employee.Concerning the rates of contributions to the pensionfund, the 1981 Commercial Building Agreement pro-
vides that effective January 1, 1981, the employer shall
contribute to the fund $11 per week per employee. The
contract further states that effective January 1, 1982,
the employer shall contribute $12 per week per em-
ployee. The 1984 Commercial Building Agreement
provides that effective January 1, 1985, the employer
shall contribute to the fund $13.95 per week per em-
ployee. The contract further states that effective Janu-
ary 1, 1986, the employer shall contribute $15.55 perweek per employee.Regarding the amounts of liquidated damages to bepaid to the Union's funds, the health and pension
funds trust agreements provide that if contributions are
more than 50 days late, a charge of 2.5 percent is ap-
plied to the unpaid principal. That charge is retroactive
to the first date the contribution was due. This formula
has been used to compute the liquidated damages
below.YearQtr.H.F. Cont.H.F.L.D.P.F. Cont.P.F.L.D.
17Percent19812
18$990.00$2,301.75
19$858.00$1,994.85232.5
3990.002,227.50858.001,930.50225.0

4990.002,153.25858.001,866.15217.5
19821
201,068.002,242.80
21936.001,965.60210.0
21,068.002,162.70936.001,895.40202.5
198231,068.002,082.60936.001,825.20195.0

41,068.001,997.16936.001,755.00187.5
19831
221,224.002,203.20936.001,684.80180.0
21,224.002,111.40936.001,614.60172.5

31,224.002,019.60936.001,544.40165.0

41,224.001,927.80936.001,474.20157.5
 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23The health fund contributions were increased to $1540 effective January1, 1984.24The health fund contributions were increased to $1693 effective January1, 1985.25The pension fund contributions were increased to $13.95 effective January1, 1985.26The pension fund contributions were increased to $15.55 effective January1, 1986.27Interest shall be computed pursuant to New Horizons for the Retarded,283 NLRB 1173 (1987).YearQtr.H.F. Cont.H.F.L.D.P.F. Cont.P.F.L.D.
17Percent19841
232,310.003,465.00936.001,404.00150.0
22,310.003,291.75936.001,333.80142.5

32,310.003,118.50936.001,263.60135.0

42,310.002,945.25936.001,193.40127.5
19851
242,539.503,047.40
251,088.101,305.72120.0
22,539.502,856.931,088.101,224.11112.5

32,539.502,666.471,088.101,142.50105.0

42,539.502,476.011,088.101,060.8997.5
198612,539.502,285.55
261,212.901,091.6190.0
22,539.502,095.081,212.901,000.6482.5

32,539.501,904.621,212.90909.6775.0

42,539.501,714.161,212.90818.7067.5
198712,539.501,523.701,212.90727.7460.0
22,539.501,333.231,212.90636.7752.5

32,539.501,142.771,212.90545.8045.0

42,539.50952.311,212.90454.8337.5
198812,539.50761.851,212.90363.8730.0
22,539.50571.381,212.90272.9022.5

32,539.50380.921,212.90181.9315.0

42,539.50190.461,212.9090.967.5
$62,010.00$60,438.94$32,713.20$36,574.14
ORDERThe National Labor Relations Board orders that theRespondents, Chaim Babad, Bernard Steinmetz and
Emanuel Steinmetz, a co-partnership d/b/a J.R.R. Real-
ty Co., and Holland House Tenants Corporation, Addi-
tional Respondent, Forest Hills, New York, their offi-
cers, agents, successors, and assigns, shall1. Make contributions to Local 32B-32J's pensionfund on behalf of the discriminatees as set forth in ap-
pendix G of the amended backpay specification.2. Make whole each of the employees who wereemployed on and after April 1, 1981, including, but
not limited to, Anthony Falcone, Peter Berisha, AlbertGordon, and Colin Wayneschloss, at the building lo-
cated at 73-37 Austin Street, Forest Hills, New York,
now known as Holland House, by paying such em-
ployees (called replacement employees) such sums of
money plus interest27which they are entitled to forwages, holidays, vacation, birthdays, and sickness ben-
efits, as set forth in the judge's supplemental decision,
for the period after January 1, 1989.3. Pay to the Local 32B-32J pension fund the sumof $69,287.34 plus interest which represents the
amount owed from April 1, 1981, to December 31,1988. Pay to the Local 32B-32J health fund the sumof $122,448.94 plus interest which represents the
amount owed from April 1, 1981, to December 31,
1988.Kathleen M. Troy, Esq., for the General Counsel.Morris Tuchman, Esq., of New York, New York, for the Re-spondents.Ira A. Sturm, Esq. (Manning, Raab, Dealy & Sturm, Esqs.),of New York, New York, for the Union.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. On January 22,1985, the National Labor Relations Board (the Board) issued
its Decision and Order in the above cases, which was pub-
lished at 273 NLRB 1523, which directed Chaim Babad,
Bernard Steinmetz and Emanuel Steinmetz, a co-partnership
d/b/a J.R.R. Realty Co. (J.R.R.) and its officers, agents, suc-
cessors, and assigns, to, inter alia:(a) Honor and give retroactive effect from April 1,1981, to the terms and conditions of the collective-bar-
gaining contract with Local 32B-32J, Service Employ-
ees International Union, AFL±CIO (Union), including
payment of wages and benefits as prescribed; and(b) Offer reinstatement to six named discriminatees,Ezekiel Correa, Gilberto Concepcion, Lorenzo Cruz,
Charles Darmendo, Curtis Phillip and Hugh Robertson,
and make them whole for any loss of earnings and
other benefits resulting from, their discharge.On March 4, 1986, the United States Court of Appeals forthe Second Circuit entered its judgment enforcing in full the
Decision and Order of the Board, published at 785 F.2d 46.
On October 6, 1986, the United States Supreme Court denied
Respondents' petition for a writ of certiorari. 477J.R.R. REALTY CO.1The amended backpay specification was further amended at the hearing toinclude, as relevant here, in G.C. Exh. 4, an amendment to Appendix G, the
computation of the contributions to the Building Service 32B-32J Pension
Fund.2The motion did not mention appendix S. However, it is clear that inas-much as the motion did mention the health funds, which calculations are set
forth in appendix S, that appendix S was intended to be included. Moreover,
General Counsel's brief, filed before the Motion, urges consideration of Ap-
pendix S.3The Union filed a motion to correct transcript. The motion was joined inby General Counsel. No opposition to it has been filed. The corrections to the
transcript, as so moved, are granted, and they appear in the appendix.4The date that Holland House acquired the building was alleged as aboutMay 15, 1984. That date has not been admitted by Respondents, but they con-
cede in their brief that Holland House commenced operations in June 1984.A controversy arose over the amount of backpay due tothe six discriminatees, and the amounts, if any, owed to the
replacement employees, and to certain fringe benefit funds
on their behalf. Whereupon, the Regional Director for Re-gion 29 issued a backpay specification and notice of hearing
on May 28, 1987, against the above-named Respondents, and
an Amended Backpay specification and notice of hearing on
July 5, 1988, against the above-named Respondents and Hol-
land House Tenants Corporation, additional Respondent (Re-
spondents) which set forth the amounts of backpay alleged
to be due the discriminatees, the replacement employees and
the amounts allegedly owed to the fringe benefit funds on
their behalf.1Thereafter, Respondents filed an answer in which they de-nied certain allegations of the specification and made certain
affirmative defenses.A hearing was held before me in Brooklyn, New York, onOctober 11, 26, and 27, November 16, and December 6,
1988, and was closed by order on December 22, 1988. Fol-
lowing the hearing, briefs were received from all parties.On April 7, 1989, counsel for General Counsel filed a mo-tion which stated that the parties have settled certain claims
set forth in the amended backpay specification as follows:The parties' settlement resolves the backpay claims ofthe discriminatees and their replacements as alleged in
Amended Appendices A through F, and Appendices H
through Q.The motion further stated that the parties' settlement doesnot resolve the:(a) claims of the replacement employees for wages,holidays, vacation, birthdays or sick pay for the period
after January 1, 1989.(b) claims for contributions owed to the BuildingService Local 32B-32J, Pension and Health Funds on
behalf of the discriminatees and their replacements as
alleged in Appendix G, and Appendices R and S of the
Amended Backpay Specification.2(c) claim of employee Colin Wayneschloss, or theclaims of any employees hired after January 1, 1989.General Counsel accordingly moved that I approve her re-quest for withdrawal of amended appendices A through F,
and appendices H through Q of the amended backpay speci-
fication.No opposition has been filed to General Counsel's motion,and it is accordingly granted.This supplemental decision is based on the entire recordincluding the briefs and my observation of the demeanor of
the witnesses.3I. BACKGROUNDIn the underlying unfair labor practice proceeding, it wasfound that at the time that J.R.R. purchased the apartment
building known as Holland House on March 31, 1981, its six
employees had been represented by the Union, which had acollective-bargaining agreement with the predecessor of
J.R.R. The contract was dated August 27, 1979, and was ef-
fective until April 20, 1982. J.R.R. discharged the six em-
ployees, refused to honor the collective-bargaining agree-
ment, hired replacements, and reduced the number of em-
ployees in its work force.The Board found that at the time that J.R.R. purchased thebuilding, it had adopted the collective-bargaining contract
with the Union, and was obligated to honor it, and accord-
ingly ordered J.R.R. to honor and give retroactive effect from
April 1, 1981, to the terms and conditions of that agreement,
including the payment of wages and benefits as prescribed.
The Court of Appeals held that ``J.R.R., having assumed its
predecessor's labor contract, was bound to abide by the
terms of that contract.''Respondents admitted the following, in relevant part, byvirtue of their answer to the amended backpay specification:(a) From March 31, 1981 to about June 15, 1984,Chaim Babad, Bernard Steinmetz and Emanuel Stein-
metz, a co-partnership d/b/a J.R.R. Realty Co., had
maintained its principal office and place of business at
284 Hewes Street, Brooklyn, New York, where it was,
and has been engaged in the ownership, rental and
management of apartment units.(b) From on about June 15, 1984 to the present, Hol-land House Tenants Corporation, has maintained its
principal office and place of business at 284 Hewes
Street, Brooklyn, New York, where it is, and has been
engaged in the ownership, management and sales of
apartment units.(c) Within the knowledge of J.R.R. and HollandHouse, Respondent Holland House in about May, 1984,
acquired from J.R.R. the land and building at issue
herein, and since that date has continued to operate the
business of J.R.R. in basically unchanged form.4(d) Prior to the acquisition by Holland House of thebuilding herein, Holland House was on notice of the
potential liability of J.R.R. in these Board cases,
through Chaim Babad who was a partner in J.R.R. and
who also is the majority shareholder in Holland House.(e) Holland House has continued the employing enti-ty with notice of the potential liability of J.R.R. to rem-
edy its unfair labor practices, and is a successor of
J.R.R.The Current DisputeThere has been an exchange of correspondence and twomeetings between the parties, which sets the stage for this
hearing and the arguments of the parties. Accordingly, they
have been set forth here in relevant part.On April 7, 1986, Union Attorney Ira Sturm wrote toChaim Babad, a principal of J.R.R. Realty, requesting that he 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
``immediately institute all the terms and conditions of em-ployment as set forth in the collective bargaining agreement
under which the [Second Circuit Court of Appeals] has found
you to be obligated. Sturm also requested certain information
regarding the wages and benefits of employees.On November 14, 1986, Sturm wrote to Morris Tuchman,Respondent's attorney, demanding that ``all terms of employ-
ment as contained in the 1981 Independent Apartment House
Agreement be adhered to prospectively for all current unit
employees. Thus, it is demanded that all wages be paid, ben-
efits applied, and contributions to the welfare and pension
fund be paid on behalf of current employees. (Past monies
owed can be dealt with either through mutual agreement, ar-
bitration or through the NLRB's compliance machinery.)''
Sturm asked that Tuchman contact him so that ``arrange-
ments can be made to restore the status quo and commence
negotiations.''On January 23, 1987, Sturm, having been told byTuchman to write to Babad directly, sent him a letter re-
questing that J.R.R. ``comply prospectively with the benefits
and wage schedule of the 1979 Independent Apartment
House Agreement, Which you assumed,'' and also requested
certain information.On March 11, 1987, Tuchman wrote to Sturm, stating thatBabad is ``prepared to meet and negotiate with the [Union]
on the terms of a collective bargaining agreement.''On March 13, 1987, Sturm wrote to Tuchman, confirminga meeting to be held on March 25. Sturm wrote that the
Union ``is entitled to a restoration of the status quo as had
been in existence prior to the unlawful breach of contract by
your client.'' Sturm stated that J.R.R. must restore the com-
plement of employees to six, who ``must be paid at the last
contract rate in effect and each must have fund benefits paid
on his behalf for all periods retroactive to the breach....Also any current or replacement employees must likewise be
made whole by payment to them in the difference in the con-
tract rates and what they were paid, as well as any benefits.''On March 17, Tuchman wrote to Sturm, stating that thebuilding was now owned by a cooperative corporation, and
that J.R.R. Realty no longer owns it. Tuchman further ad-
vised that he believed that the corporation is substantially lia-
ble for remedying the unfair labor practices of its prede-
cessor, and proposed leaving such compliance issues regard-
ing the successor to the Board. He also noted that the cor-
poration is prepared to pay the rates under the old agreement
and to commence fund payments for the employees.On March 25, 1987, a 1-hour meeting was held. Presentwere Sturm, Tuchman, Babad, and others. Sturm requested
the information that he had previously asked for and which
he had not yet received. Some of the information was sup-
plied at that time.Sturm stated that the purpose of the meeting was not tonegotiate, but rather to discuss the return of the conditions
as they had existed prior to the commission of the unfair
labor practicesÐa return to the status quo ante. It was
Sturm's view that once conditions had been restored negotia-
tions would then begin.At the meeting Sturm objected to the fact that only fouremployees were working at the building whereas prior to the
commission of the unfair labor practices six had been em-
ployed. As to two current employees, Sturm noted that one
was working 4 days per week and the other in excess of 40hours per week, which changes were made unilaterally, inviolation of the contract. Babad sought to explain those
changes, but Sturm insisted that the status quo must be re-
stored before any changes were made. The meeting ended
when Sturm requested that Respondent notify him when it
complied with the contract and remedied the unfair labor
practices.The following day, Tuchman sent a letter to Regional Di-rector Alvin Blyer in which he advised him that Holland
House would immediately implement the terms of the 1981
collective-bargaining agreement, and pay the wages and ben-
efits provided in that contract. He further noted that in restor-
ing the 1981 employee complement at the 1981 rates the cur-
rent workers will lose overtime and additional pay. He also
offered to bargain concerning future terms.On March 31, Sturm wrote to Tuchman, advising that Hol-land House's reduction of the number of employees to four
and its plan to reduce their pay violate the parties' contract.
Sturm further noted the amounts allegedly due to the Health
Fund and Pension Fund, from 1981 to date. It was Sturm's
belief that Respondents' continue to be liable to the Funds.On April 7, Tuchman replied to Sturm's letter. Tuchmandenied that Holland House had any fund liability beyond the
1982 expiration of the 1979 collective-bargaining agreement.Shortly thereafter, Tuchman offered to make fund con-tributions for four employees at the 1982 rates. Sturm ad-
vised that those rates could not purchase the welfare package
in 1987 since the rates had increased since 1982. Sturm told
Tuchman that if Holland House sent the funds at the 1982
rates, the funds would not credit it for the current contribu-
tion amount owed. Rather, that money would be used to pay
such sums owed retroactively from 1981, which according to
Sturm was then about $166,766.On April 9, Tuchman sent Sturm two checks payable tothe Pension and Health Funds for the four current employees,
for the period April 1 to June 30, 1987. The payments were
made at the 1982, and not the current, rates. Those sums
were sent by Sturm to the funds, with instructions that they
be applied to the oldest amounts (the arrearages) owed, and
not applied to current sums owed. Thereafter, Tuchman
wrote to Sturm, requesting that the Union permit Respond-
ents to provide health coverage to the current employees or
that the sums sent be applied to the current workers.On April 13, Sturm wrote to Tuchman, stating that theparties' 1979 contract's fund provisions continued in effect
notwithstanding that contract's expiration in 1982.On April 16, Tuchman wrote to Sturm, stating that it washis belief that Respondents are not responsible for increases
in contributions after the contract expired.The parties met on May 21, 1987, for 30 to 60 minutes.Present were Sturm, Tuchman, Babad, and Peter Lichtenthal,
a member of the board of directors of Holland House.Sturm stated that he was asked to present proposals for anew contract. He replied that the Union was not obligated to
bargain until Respondents' restore the conditions to that ex-
isting prior to the commission of the unfair labor practices.
They discussed a prospective contract, and measures to rem-
edy the past violations. Sturm offered Respondents two op-
tions: accept the current standard industry apartment house
collective-bargaining agreement or negotiate with the Union
for a separate contract. Babad stated that he wished to nego- 479J.R.R. REALTY CO.tiate a new contract, and the Union agreed. At that meeting,the Union made proposals for a new aqreement.The parties discussed the issue of medical coverage for thecurrent employees. Babad stated that he wanted to provide
some medical coverage through the Union, but did not wish
to purchase the entire union plan, which was more extensive
than what he sought, nor did he wish to pay for the full plan.
He asked Sturm if the Union would provide coverage at a
lower cost. Sturm replied that the Union's Welfare Fund has
one plan, which is available at the current rate. He told
Babad that Respondents could not purchase only part of the
fund's plan. Sturm refused to provide lesser coverage at a
lower cost and suggested that Babad find his own insurance.Respondents then proposed to accept the current standardapartment house contract with two modifications: (1) that no
discharge be effective without the consent of the Union or
a finding of an arbitrator that there had been just cause for
the dismissal and (2) that the wages paid to the employees
be less than that provided in the contract. Sturm rejected that
proposal and the meeting ended.Lichtenthal's version of the meeting is essentially similarto Sturm's. He stated that Sturm said, in effect, that he want-
ed the status quo restored before negotiations began, and that
it was not fair for the Union to be forced to negotiate from
a position of weakness. Lichtenthal stated that Sturm gave
Respondents the choice of accepting the current, standard
apartment house contract or negotiating a new contract.
Lichtenthal stated that Babad would never agree to the cur-
rent wage rates as set forth in the current apartment house
agreement, and Lichtenthal proposed that the wage rates be
modified from the standard rates. According to Lichtenthal,
Sturm said he would send Respondents a proposal con-
cerning wages and benefits in about 1 week. Such a proposal
was never received.Tuchman asked that Respondents be permitted to imple-ment medical coverage for the current workers, and Babad
offered to buy current medical coverage from the Union at
the 1981 contract rate. Lichtenthal did not recall Sturm's
reply, but he did recall Sturm saying that (a) medical cov-
erage must be provided by the Union, and Respondents could
not provide such coverage and (b) Respondents could do
whatever it wished to provide coverage, if it believed that
doing so would terminate their liability. These seemingly
contradictory statements by Sturm, taken in the context of his
testimony, in fact establish that Sturm told Respondents that
they could not purchase union medical coverage at less than
current contract rates, and that if they sought to provide med-
ical coverage for their employees elsewhere they could do
so.Thereafter, settlement discussions took place. On July 27,Tuchman wrote to Sturm rejecting his settlement proposal.
Tuchman further stated that he believed that a further meet-
ing would be helpful ``prior to an impasse being declared.''
Finally, Tuchman added that Respondents would begin mak-
ing contributions at the current industry rate, effective July
1987.On September 23, 1987, Tuchman sent to Sturm twochecks issued by Holland House payable to the Union's
Health Fund and Pension Fund. Tuchman's letter stated that
the payments were for the ``J.R.R.'' employees at the current
contract rates, for the period July 1, 1987 through September
30, 1987.On October 16, Sturm wrote to Tuchman advising himthat Section 302(c)(5) of the Taft Hartley Act prohibits a
fund from accepting contributions from an employer in the
absence of a written agreement setting forth the basis for the
contribution. Sturm further stated that inasmuch as no written
agreement exists between the Union and Holland House such
payments could not be accepted.Positions of the PartiesGeneral Counsel argues that Holland House, being the suc-cessor to J.R.R., which continued the employing entity with
notice of J.R.R.'s potential liability to remedy its unfair labor
practices, is accordingly liable to remedy such violations.
She further argues that the terms and conditions set forth in
the 1979±1982 contract must be applied retroactively to the
discharged and replacement employees. General Counsel as-
serts, with respect to contributions to the Pension and Health
Funds required by the contract, that the contract's provisions
require that such payments be made, not just for the 1979±
1982 contract, but for the period from 1981 through the
present. The Union joins in this argument, and in addition ar-
gues that liquidated damages for failure to make such pay-
ments must also be paid by Respondents for such time pe-
riod.Respondents argue that:(a) the Board's Order required a make whole remedyfor the discriminatees and not their replacements.(b) they employed only 4 workers at any one timeand therefore the Backpay Specification's claims for the
6 employees employed at the time of the finding of the
violations is erroneous.(c) General Counsel has not claimed that any of theemployees suffered any losses which should be com-
pensated by payment to the Health Fund. Accordingly,Respondents need not make contributions to that Fund.(d) Holland House is not liable for the payment ofany Fund contributions. Holland House is a successor
to J.R.R. and not bound to any contract between the
predecessor and the union. It could therefore unilater-
ally set the initial terms of employment for its employ-
ees. Holland House did not hire a majority of the pred-
ecessor's employees. Rather it ``found a workforce of
replacements,'' and is not liable for the predecessor's
unfair labor practices.(e) Holland House proffered contribution paymentsto the Union which were rejected. Accordingly, the
Union waived payments from Holland House.(f) increases in the Fund contributions in subsequentcontracts is improper.Analysis and DiscussionThe Board's Order in the underlying unfair labor practicecase, enforced by the court of appeals, required that Re-
spondent J.R.R. and its ``successors honor and give retro-
active effect from April 1, 1981, to the terms and conditions
of the collective bargaining contract with the Union, includ-
ing payment of wages and benefits as prescribed.''Respondent Holland House is such a successor. As setforth above, Respondents' answer admits that Holland House
``has continued to operate the business of Respondent J.R.R.
in basically unchanged form ... has continued the employ-
 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The ``bargaining'' which took place will be discussed, infra.ing entity with notice of Respondent J.R.R.'s potential liabil-ity to remedy its unfair labor practices, and is a successor
of J.R.R.''The Supreme Court has held in Golden State Bottling Co.v. NLRB, 414 U.S. 168 (1973), that a successor which pur-chases a business with knowledge of its predecessor's unfair
labor practices is liable to remedy such unfair labor practices.
Holland House is such a successor. Its answer admits that
prior to its acquisition of the property Holland House was on
notice of J.R.R.'s potential liability in the underlying case
through Chaim Babad who was a partner in J.R.R. and is the
majority shareholder in Respondent Holland House. Accord-
ingly, Holland House is responsible to remedy the violations
committed by J.R.R, and is legally obliged to comply with
the Board's Order against J.R.R. Proxy Communications, 290NLRB 540, 544 (1988). The extent of its responsibility is the
issue here.Restoration of the Status Quo AnteÐGenerallyI reject Respondents' argument that as a successor underNLRB v. Burns Security Services, 406 U.S. 272 (1972), Re-spondents were free to set the initial terms and conditions of
employment for their employees. As stated in Respondents'
brief, Respondent Holland House ``found'' a work force of
employees and continued their employment. Its denial that it
hired the predecessor's work force is not credited since it
``found'' and then hired and continued their employment. As
such, Respondents were not free to set the initial terms and
conditions of their employees. Respondents accordingly had
an obligation to consult with the Union before setting terms
of employment since it was ``perfectly clear'' that they in-
tended to continue the employment of the employees they
``found.''As the successor to J.R.R., Holland House is required toremedy the failure of J.R.R. to honor its collective-bargaining
contract with the Union. This includes an obligation to pay
the employees wages and benefits pursuant to the contract
and to make contributions to the Union's pension and health
funds. The extent and period of such payments and contribu-
tions, and the persons entitled to payments and contributions
in their behalf are all in dispute.J.R.R., of course, is required to remedy its unfair laborpractices to the extent that it is able to do so at this time.In Golden State Bottling, supra, the Court noted that theAct contemplated that the Board would exercise its remedial
authority by ``striking a balance between the conflicting le-
gitimate interests of the bona fide successor, the public, and
the affected employee.'' 414 U.S. at 181. The Court quoted,
with approval, the Board's language in Perma Vinyl, 164NLRB 968 (1967), which emphasized the importance of pro-
tection of the victimized employees. As the Board found, and
the court of Appeals enforced, J.R.R. repudiated its contract
with the Union and refused to honor it, and made unilateral
changes in the terms and conditions of employment of its
employees.It is not disputed that Holland House, as the successor toJ.R.R., has similarly refused to honor the contract or remedy
the unfair labor practices of J.R.R.Where a respondent has made preimpasse unilateralchanges in terms and conditions of employment, the Board
will require that the status quo ante be restored. SeascapeGolf Course, 294 NLRB 647 (1989); Lehigh Portland Ce-ment Co., 286 NLRB 1366 (1987).In order to remedy the unlawful refusal by J.R.R. to honorits contract with the Union, and the unilateral changes in em-
ployment conditions imposed by J.R.R., Respondents must
restore the status quo ante to that which existed from April
1, 1981, when J.R.R. refused to honor its contract and unilat-
erally altered the terms and conditions of employment of the
employees in the appropriate unit represented by the Union.
Accordingly, Respondents are required to restore the terms
and conditions of employment to those which existed on
April 1, 1981, as set forth in the collective-bargaining agree-
ment which was in effect at that time between J.R.R. and the
Union. Sahara Las Vegas Corp., 284 NLRB 337 (1987).Respondents argue that such restoration to the status quoante improperly requires it to assume its predecessor's con-
tract with the Union. The Supreme Court in Burns stated thata successor is not required to assume its predecessor's con-
tract, rather its obligation consisted of being required to bar-
gain with the union which represented its employees. Here,
however, Holland House has an obligation, pursuant to Gold-en State, to remedy the violations committed by J.R.R. Sucha remedy includes a duty to comply with the Board's Order,
as enforced by the Second Circuit Court of Appeals, which
required J.R.R. and its successors to ``honor and give retro-
active effect to the terms and conditions of the collective bar-
gaining contract with the Union, including payment of wages
and benefits, as prescribed.'' Such a remedy is consistent
with Golden State's emphasis on protecting the employeevictims of the unfair labor practices, State Distributing Co.,282 NLRB 1048 (1987), and is also appropriate where Hol-
land House has continued to make unilateral changes in its
employees' terms and conditions of employment without bar-
gaining with the Union.5Moreover, it must be noted that astatus quo ante remedy is particularly appropriate here where
Chaim Babad, the main actor in the commission of the viola-
tions by J.R.R., is the majority shareholder in Holland
House, and has continued to be the principal actor regarding
the bargaining which has taken place concerning Holland
House.In addition to being required to continue giving effect tothe expired contract with respect to wages and other benefits,
Holland House is also required to make payments to the pen-
sion and health funds, as set forth in the contract. Seascape,supra; Achilles Construction Co., 290 NLRB 240 (1988);Beitler-McKee Optica Co., 287 NLRB 1311 (1988). In thisrespect, I reject Respondents' argument that they are not re-
quired to make payments to the health funds for contribu-
tions owed, but rather are responsible only for any claims
which may have been made by employees. The Board re-
jected such a contention in Achilles, supra at fn. 12:In order to be made whole, however, a discriminateemust be restored to the position he would have occu-
pied had the discrimination not occurred. This includes
not only reimbursement of the discriminatee's pre-
miums and medical expenses, but also requires the Re-
spondent to contribute to the welfare fund according to
the expired contract's terms so that the discriminatee's
future interests in the Fund will be ensured. ``[T]he di- 481J.R.R. REALTY CO.version of contributions from the union fundsundercut[s] the ability of those funds to provide for fu-
ture needs.''In this connection, Respondents' reliance on Coletti ColorPrints, 204 NLRB 647 (1973), is misplaced. In that case, theBoard held that the respondent was not required to make
contributions to the union's funds because the Board's Order
provided only for a make-whole remedy. Here, however, the
Board's Order, in addition to a make-whole remedy, required
that Respondents ``honor and give retroactive effect ... to

the terms and conditions of the collective-bargaining contract
... including payment of ... benefits as prescribed.''
Furthermore, Holland House will be required to continuegiving effect to the expired 1979 contract with the Union,
and make whole the employees and their replacements by re-
mitting all wages and benefits that would have been paid ab-
sent the unilateral changes and repudiation of the contract,
from April 1, 1981, until it negotiates in good faith with the
Union to agreement or to impasse.In this regard, Respondents assert that they have alreadybargained to impasse with the Union.In Sacramento Union, 291 NLRB 552, 554 (1988), theBoard discussed impasse, as follows:The Board has long held that an impasse occurs``after good faith negotiations have exhausted the pros-
pects of concluding an aqreement.''....
Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of the
parties in negotiations, the length of the negotiations,
the importance of the issue or issues as to which there
is disagreement, the contemporaneous understanding of
the parties as to the state of negotiations are all relevant
factors to be considered in deciding whether an impasse
in bargaining existed.The bargaining which occurred consisted of a series of let-ters between the Respondents and the Union, and two brief
meetings. In its letters, the Union sought to have Respond-
ents restore the status quo ante by honoring the expired con-tract and making retroactive payments to employees, their re-
placements and the funds, and also sought information con-
cerning the wages and benefits paid to their current employ-
ees.At the 1-hour meeting on March 25, 1987, Union AttorneySturm received part, but not all, the information he re-
quested. Sturm stated that the purpose of the meeting was
not to negotiate, but to discuss the restoration of the status
quo ante. The conditions of employment of the current work-
ers were discussed. The meeting ended when Sturm re-
quested that Respondents notify him when they complied
with the expired contract and remedied the unfair labor prac-
tices.At the approximately 45-minute meeting on May 21, 1987,notwithstanding that it was the Union's position that it was
not obligated to bargain until the conditions which existed
prior to the commission of the unfair labor practices were re-
stored, Sturm and Respondents discussed a prospective con-
tract. Sturm offered 2 options to Respondents: that they ac-
cept the current standard contract or negotiate with the Union
for a separate agreement. Respondents stated that they wouldnegotiate for a new agreement, and the Union accepted thatproposal, and at that meeting the Union made proposals for
a new contract.Also at that meeting, the parties discussed medical cov-erage for current workers and whether the coverage which
Respondents desired could be purchased from the Union'sHealth Fund. Respondents offered to accept the standard
agreement, with the major modification that the wages paid
to the employees be less than those provided for in the stand-
ard agreement. The Union rejected that proposal and the
meeting ended.Under these circumstances, it can hardly be said that im-passe has occurred. Respondents claim that the Union's re-
jection of their wage offer effectively created an impasse
which could not be resolved. However, the Union's failure
to agree to Respondents' wage offer was understandable. Re-
spondents agreed to accept the standard industry agreement
but refused to accept that agreement in toto. Accordingly, the
Union was of the view, properly held, that if Respondents
wished to accept the standard contract they should accept the
entire agreement.Moreover, in rejecting the Respondents' wage offer, Sturmdid not say that the Union would never consider any modi-
fication in the standard contract's wage rate. ``Respondents
could not justifiably conclude that the Union's position as
then expressed was its final word on the subject.'' D.C. Liq-uor Wholesalers, 292 NLRB 1234, 1236 (1989).Accordingly, based on the two brief meetings between theparties, the Union's unsuccessful attempts to have Respond-
ents restore the status quo ante, and the way the negotiations
were left, it is apparent that if any good-faith negotiations
occurred, they have not ``exhausted the prospects of con-
cluding an agreement.'' Respondents' good faith in offering
to accept the standard contract, but not its wage rates is also
questionable. It is clear, therefore, that impasse has not oc-
curred. It cannot even be said that good-faith negotiations
have occurred.Restoration of the Status Quo AnteÐTo Whom and forWhat PeriodGeneral Counsel argues that wages and benefits, includingcontributions to the funds, are required to be paid in behalf
of six employees, the number of people employed at the time
of the commission of the unfair labor practices by J.R.R. Re-
spondents assert that neither J.R.R. nor Holland House ever
employed more than four employees at any one time, and
that therefore, they should not be required to make contribu-
tions to any funds in behalf of more than four persons.I agree with General Counsel. The Board found that at thetime that J.R.R. purchased the building, six employees were
employed there. The Board further found that J.R.R., by
Babad, unlawfully discharged those six employees and insti-
tuted unilateral changes in the employment of their replace-
ments. It would be grossly unfair to permit Respondents to
profit by their wrongdoing, and to acquiesce in their unilat-
eral change by employing fewer than six employees at the
building. In addition, it should be noted that the contract be-
tween J.R.R. and the Union provided, in article X, paragraph
19, that if the Employer wished to reduce its force, it must
provide the Union with 4 weeks' written notice of such in-
tention. Such notice was not provided here and accordingly, 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
J.R.R. violated the terms of its contract by reducing its workforce from six to some lesser number.Accordingly, I will recommend that the Respondents berequired to make contributions in behalf of six persons.Respondents also note that the Board's remedy only cov-ered the discharged employees, and not their replacements.
They accordingly argue that payments of wages, benefits, or
fund contributions cannot be ordered for the replacement em-
ployees. In Ad-Art, Inc, 290 NLRB 590, 591 (1988), theBoard provided a make-whole remedy for employees who re-
placed unlawfully terminated employees. The Board stated:All replacements performing work that should havebeen performed under the applicable collective-bar-
gaining agreements are entitled to be made whole for
any losses they may have suffered by reason of the Re-
spondents' failure and refusal to honor the agreements,
including all contributions the Unions would have re-
ceived in accordance with the agreements.Accordingly, I will recommend that the remedy providedhere will apply to the replacement employees who replaced
the unlawfully terminated employees.General Counsel further argues that, in addition to beingrequired to make payments to the Union's Pension and
Health Funds pursuant to the ``Apartment House Agree-
ment''Ðthe collective-bargaining contract which ran from
April 21, 1979 through April 20, 1982 and which the Board
found that J.R.R. had assumed, Respondents should also be
required to pay the increases in those Funds as set forth in
succeeding ``Commercial Building Agreements''Ðcollective-
bargaining contracts which ran from January 1981 through
December 1983; January 1984 through December 1986; and
January 1987 through December 1989.General Counsel and the Union accordingly argue that Re-spondents' 1979 contract requires such increases in fund con-
tributions during the backpay period.The parties' 1979 contract at article X, paragraph (D)(2),states:Any contributions and benefits required hereundershall be increased by any amount in the same manner
as contributions and benefits may be increased in the
1981 Commercial Building Agreement (or its suc-
cessor) between the Union and the RAB [Realty Advi-
sory Board] and if service fees are required to be paid,
the same fees shall be required to be paid hereunder.In this regard, article VI, paragraph l(d) of the parties'1979 contract is also instructive:Upon the expiration date of this agreement ... [it]
shall thereafter continue in full force and effect for an
extended period until a successor agreement shall have
been executed. During the extended period, all terms
and conditions hereof shall be in effect .... 
Duringthe extended period, the Employer shall negotiate for a
successor agreement ....Respondents, in their brief, concede that during the termof the parties' 1979 contract, they were aware that the 1981
commercial building agreement would be negotiated, and fur-
ther conceded in the April 7, 1987 letter to the Union that
the 1979 contract ``does provide that increases in the 1981commercial [contract] or its successor shall reflect on thecontributions for the contract.'' However, Respondent argues
that the increase in contributions as set forth in the 1981
commercial contract cannot extend beyond April 20, 1982,
the expiration date of the 1979 contract.I agree, in part, with Respondent. The language of the1979 contract, as argued by Respondent, contemplates that
the increased contribution amounts are to be raised only as
set forth in the 1981 commercial agreement or its successor.
It is nowhere provided that increases set forth in the suc-
cessor contracts to the 1981 contract would become the re-
sponsibility of Respondent. It is logical that, inasmuch as the
parties were aware that the 1981 commercial agreement was
being negotiated during the term of the 1979 contract, that
increases in the fund amounts in that contract alone would
be deemed to be a part of the 1979 apartment house agree-
ment. The term the ``1981 commercial agreement or its suc-
cessor'' means just thatÐthat the increases in the funds set
forth in the commercial agreement then being negotiated
would be incorporated in the 1979 apartment house contract.
The provision does not say the ``1981 commercial agreement
and its successors,'' which is the interpretation given the
term by General Counsel and the Union. Indeed, that inter-
pretation, which would require Respondents to continue to
pay whatever fund increases the Realty Advisory Board and
the Union negotiate in future contracts would amount to
making a new contract for the parties. Such an approach
would violate the Supreme Court's holding in H.K. Porter
v. NLRB, 397 U.S. 99 (1970), that the Board has no authoIityto compel agreement as to any substantive provision in a col-
lective-bargaining contract.Accordingly, I find that on the effective date of the 1981commercial building agreement. Respondent became respon-
sible for the increased amounts of fund contributions as set
forth in that agreement. I further find that pursuant to their
obligation to continue to pay fund contributions beyond the
expiration date of the 1979 contract. Respondents continued
to be liable and were required to continue to pay to the
Funds such amounts of contributions as set forth in the 1981
commercial agreement. Such obligation to continue to make
fund contributions continues from the effective date of the
1981 contract until Respondents restore the status quo ante.
The contributions were and are required to be made on be-
half of six persons, as set forth above.I have considered that in September 1987 Respondentsproffered certain amounts of fund contributions to the union
funds which the union funds refused to accept. Respondents
argue that this constitutes a waiver by the Union of any right
it may have to be entitled to contributions past the expiration
date of the 1979 contract. However, the contributions which
Respondents sought to pay were contributions at the ``1987''
rates in order to provide coverage for their current employ-
ees. Union Attorney Sturm advised Respondents that the
Fund was prohibited from accepting such contributions in the
absence of a written agreement setting forth the basis for the
contribution, and consequently such contributions would not
be accepted. This refusal to accept the 1987 contributions for
coverage at the ``current'' rates does not conflict with my
findings here. Respondents simply sought current coverage
without regard to the substantial amounts owed to the Fund
by virtue of their failure to make contributions since 1981.
This, the union attorney advised, could not be done. I note 483J.R.R. REALTY CO.6The other issue, discussed above, is the question of the contributions owedto the Building Service Local 32B-32J, Pension and Health Funds on behalfof the discriminatees and their replacements as alleged in amended appendix
G, and appendices R and S of the amended backpay specification.that the Fund did accept contributions in April 1987 fromRespondents, which it applied to amounts owed retroactively
from 1981.The Union also argues that Respondents be required to payliquidated damages on the unlawfully withheld fund con-
tributions, as assessed by the Funds against employers who
are delinquent in making fund contributions. The General
Counsel does not join in this argument, citing MerryweatherOptical, 240 NLRB 1213, 1216 fn. 7 (1979).The Union argues that inasmuch as Respondents were or-dered to honor and retroactively apply the 1979 contract, all
terms of that contract must be enforced. Article X, paragraph
D(1), provides that:If the Employer fails to make required reports orpayments to the Funds, the Trustees may in their sole
and absolute discretion take any action necessary in-
cluding but not limited to immediate arbitration and
suits at law, to enforce such reports and payments, to-
gether with interest and liquidated damages as provided
in the Funds' Trust Agreements, and any and all ex-
penses of collection, including but not limited to coun-
sel fees, arbitration costs and fees, court costs, auditors'
fees and interest.The Agreement and Declaration of Trust between the RABand the Union which was in effect at the time of the 1979
contract, states as follows:The Trustees, in their sole and absolute discretion,may enforce the payment of Employer Contributions to
the Trust Fund together with liquidated damages at the
rate of one and one-half per cent per month for any
contribution made more than 30, but less than 50 days
after the date it first because due, such liquidated dam-
ages to be retroactive to tlle first date such contribution
was due, and two and one-half per cent per month for
any contribution received more than 50 days after the
first day such contribution became due, such liquidated
damages to be retroactive to the first date such con-
tribution was due, any and all expenses of collection,
including, but not limited to, audit fees, counsel fees,
arbitration costs and fees and court costs, whether by
utilizing arbitration procedures provided for in the col-
lective bargaining agreements or otherwise.The Board has reguarly provided for the payment of liq-uidated damages to certain funds where the trust agreements
provide for liquidated damages. Stone Boat Yard, 276 NLRB1185, 1188±1189 (1985); G. T. Knight Co., 268 NLRB 468,469±470 (1983); Peerless Roofing Co., 217 NLRB 500, 504,505 (1980).Accordingly, I will include a recommendation that Re-spondents pay to the Funds additional sums representing liq-
uidated damages, as set forth in the Trust Agreement.Persons Entitled to PaymentMatters unresolved by the parties' agreement, as set forthin General Counsel's motion, include the following:6(a) The claims of replacement employees for wages, holi-days, vacation, birthdays, or sick pay for the period after Jan-
uary 1, 1989.(b) The claim of employee Colin Wayneschloss, or theclaims of any employees hired after January 1, 1989.There was no evidence adduced at the hearing, whichclosed on December 6, 1988, as to who was employed after
January 1, 1989. However, it appears that three people were
employed at the time of the hearing: Peter Berisha, Albert
Gordon, and Colin Wayneschloss. Berisha and Gordon testi-
fied at the hearing. Respondents' official Lichtenthal testified
that Wayneschloss began his employment with Respondents
in late 1987, replacing Neadson Holder. Lichtenthal further
stated that Wayneschloss, who was employed at the time of
the hearing, performs the same work as Peter Berisha and
Albert Gordon.In addition to Peter Berisha and Albert Gordon, theamended backpay specification lists the following as replace-
ment employees:(a) Dede ``David'' BerishaÐHe was last employed inMarch 1984, according to the specification.(b) Zeff ``Joe'' BerishaÐHe was last employed in April1982, according to the specification.(c) Mark BerishÐHe was last employed in about 1982,according to the testimony of Peter Berisha.(d) Neadson HolderÐHe was last employed in late 1987,according to the testimony of Lichtenthal.(e) Anthony FalconeÐThere was no testimony concerningwhen he left Respondents' employ.(f) Joseph FalconeÐHe was last employed in April 1985,according to the specification.(g) Nadu GegageÐHe was last employed in November1984 according to the specification and was no longer em-
ployed at the time of the hearing, according to Peter
Berisha's testimony.(h) Kadrush MahantiÐHe was last employed in August1983, according to the specification.Accordingly, it appears that Peter Berisha, Albert Gordon,and Colin Wayneschloss are the only replacement employees
who were conceivably employed after January 1, 1989. As-
suming that these individuals were employed after January 1,
1989, they would be entitled to the following sums.In addition, any other employees who were hired after Jan-uary 1, 1989, would also be entitled to the following.WagesThe rider to the 1979±1982 collective-bargaining agree-ment provides that effective in April 1981, employees shall
receive a minimum wage of $220 per week. Such sum rep-
resents $5.50 per hour for a 40-hour week. The contract
states that the standard workweek consists of 40 hours. The
wage rate of $5.50 per hour is the amount which was
claimed in the backpay specification for Peter Berisha and
Albert Gordon. Such rate of pay is also the amount required
to be paid Wayneschloss.Other replacement employees or other workers hired afterJanuary 1, 1989, are also entitled to be paid at the rate of
S5.50 per hour. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7It is alleged in the backpay specification that Peter Berisha worked 10hours on the holidays. Assuming Berisha's continued employment after Janu-
ary 1, 1989, it is not known whether this alleged practice continued after that
date.Inasmuch as there was no evidence as to (a) whetherBerisha, Gordon, or Wayneschloss or any others were em-
ployed after January 1, 1989, or (b) how many hours they
worked or (c) how much they received as wages, I am un-
able to compute the amounts owed. However, it is clear that
any employees employed after January 1, 1989, were entitled
to receive wages at the rate of $5.50 per hour.HolidaysPursuant to article X, paragraph 3, of the 1979±1982 con-tract, employees were entitled to receive their straight time
pay for 10 enumerated holidays. In addition, any work re-
quired to be performed on the stated holidays must be paid
for at time and one-half as holiday pay in addition to 8
hours' pay received for the holiday.The holidays provided for in the contract are: New Year'sDay, Lincoln's Birthday, Washington's Birthday, Memorial
Day, Independence Day, Labor Day, Columbus Day, Elec-
tion Day, Thanksgiving Day, and Christmas Day.Any employees employed after January 1, 1989, are enti-tled to holiday pay at the contractual rates. Inasmuch as there
is no evidence as to who was employed after January 1,
1989, or whether any of those persons worked on any holi-
day, it is not possible to compute the amount owed to spe-
cific persons.7VacationAccording to article X, paragraph 10, of the 1979±1982contract, employees employed from 1 to 4 years are entitled
to 2 weeks' paid vacation, and employees employed from 5
to 14 years are entitled to 3 weeks' paid vacation.Peter Berisha began his employment with Respondents inApril 1981. Assuming that he was employed after January 1,
1989, he would have been employed for nearly 8 years, and
would there be entitled to 3 weeks paid vacation as of Janu-
ary 1, 1989, the date set forth in General Counsel's motion.
Inasmuch as Berisha's hourly rate is $5.50, and his weekly
rate at 40 hours per week is $220, he is entitled to 3 weeks'
paid vacation, or $660 for 1989.Albert Gordon became employed by Respondents on No-vember 16, 1984. Assuming that he was employed after Jan-
uary 1, 1989, he would have been employed for 4 years, 1-
1/2 months as of January 1, 1989. He would therefore be en-
titled to receive 2 weeks' paid vacation in 1989. He would
not be eligible to receive 3 weeks' paid vacation until No-
vember 1989, for the vacation period May 1 through Sep-
tember 15, 1990.Accordingly, Albert Gordon was entitled to 2 weeks' paidvacation, or $440 for 1989.Colin Wayneschloss was employed by Respondents in late,1987. Assuming that he was employed after January 1, 1989,
Wayneschloss was employed for more than 1 year, and is en-
titled to 2 weeks' paid vacation, or S440 for 1989.With respect to other employees who may have been hiredafter January 1, 1989, the contract provides that employees
who have worked from 6 months to 1 year are entitled to
3 days' paid vacation.Birthdays and Sickness BenefitsArticle X, paragraphs 5 and 36, provide for payment foran employee's birthday and sickness benefits.Generally, the contract provides that the employee's birth-day shall be a paid day off.Assuming that Peter Berisha, Albert Gordon, and ColinWayneschloss were employed after January 1, 1989, they
would all have been entitled to a paid day for their birthday.
The amount of payment would be $44. In addition, any other
employee hired after January 1, 1989, is entitled to a paid
birthday.In addition, the contract provides that a regular employeewith at least 1 year of service shall receive 10 paid sick days
per year. The contract further provides that employees who
have worked the entire year without using all the sickness
benefits, shall be paid in the succeeding January, 70 percent
of a day's pay for each unused day, not to exceed 7 days'
pay.As to those employees employed after January 1, 1989,there is no evidence whether they were out sick during 1989
or were paid sickness benefits. Moreover, it will not be
known until the end of 1989, whether they are entitled to the
70 percent amount for not using all their sickness benefits.
Accordingly, I am unable to compute the amount of sickness
benefits for any employees employed after January 1, 1989.
Contributions due to the Pension and Health Funds as set
forth above, I have found that Respondents are obligated to
make contributions for six employees to the Local 32B-32J
Pension Fund and the Local 32B-32J Health Fund from April
1, 1981, for contributions owed. I have further found that the
1979 Apartment House Agreement provides that any con-
tributions and benefits required under that contract shall be
increased by any amount as contributions may be increased
in the 1981 Commercial Building Agreement. Inasmuch as
that 1981 contract was in effect January 1, 1981, at a time
when the unfair labor practices occurred (March 31, 1981),
I find that the increases set forth in the 1981 agreement are
properly incorporated in the 1979 Apartment House Contract,
and those increases may properly be included in the amounts
required to be contributed. I have also rejected the arguments
of General Counsel and the Union that Respondents are re-
quired to pay the increases in contribution rates set forth in
collective-bargaining agreements subsequent to the 1981
Commercial Building Agreement. Moreover, I have found, in
agreement with the Union, that it is contractually entitled to
the payment by Respondents of liquidated damages on the
unpaid contributions to the Health and Pension Funds.Concerning the rates of contributions to the Health Fund,the 1981 Commercial Building Agreement provides, in arti-
cle XI, paragraph A, 2±3, that effective January 1, 1981, the
employer shall contribute to the Fund $660 per year per em-
ployee. That contract further states that effective January 1,
1982, the employer shall contribute $712 per year per em-ployee, and effective January 1, 1983, the employer shall
contribute $816 per year per employee.Concerning the rates of contributions to the Pension Fund,the 1981 Commercial Building Agreement provides, in arti-
cle X, paragraph B, 2, that effective January 1, 1981, the em-
ployer shall contribute to the Fund $11 per week per em-
ployee. The contract further states that effective January 1,
1982, the employer shall contribute $12 per week per em-
ployee. 485J.R.R. REALTY CO.With respect to the amounts of liquidated damages re-quired to be paid to the Union's funds, the Health and Pen-
sion Funds Trust Agreements provide, as set forth above,
that if contributions are more than 50 days late, a charge of2.5 percent per month is applied to the unpaid principal. Thatcharge is retroactive to the first date the contribution was
due.YearQtr.H.F. Cont.H.F.L.D.P.F. Cont.P.F.L.D.
8Percent19812
9$ 990.00$2,301.75
10$858.00$1,994.85232.5
3990.002,227.50858.001,930.50225.0

4990.002,153.25858.001,866.15217.5
19821
111,068.002,242.80
12936.001,965.60210.0
21,068.002,162.70936.001,895.40202.5

31,068.002,082.60936.001,825.20195.0

41,068.001,997.16936.001,755.00187.5
19831
131,224.002,203.20936.001,684.80180.0
21,224.002,111.40936.001,614.60172.5

31,224.002,019.60936.001,544.40165.0

41,224.001,927.80936.001,474.20157.5
198411,224.001,836.00936.001,404.00150.0
21,224.001,744.20936.001,333.80142.5

31,224.001,652.40936.001,263.60135.0

41,224.001,560.60936.001,193.40127.5
198511,224.001,468.80936.001,123.20120.0
21,224.001,377.00936.001,053.00112.5

31,224.001,285.20936.00982.80105.0

41,224.001,193.40936.00912.6097.5
$2,1930.00$35,547.36$17,550.00$28,817.10
198611,224.001,101.60936.00842.4090.0
21,224.001,009.80936.00772.2082.5

31,224.00918.00936.00702.0075.0

41,224.00826.20936.00631.8067.5
198711,224.00734.40936.00561.6060.0
21,224.00642.60936.00491.4052.5

31,224.00550.80936.00421.2045.0

41,224.00459.00936.00351.0037.5
198811,224.00367.20936.00280.8030.0
21,224.00275.40936.00210.6022.5

31,224.00183.60936.00140.4015.0

41,224.0091.80936.0070.207.5
$14,688.00$7,160.40$71,232.00$5,475.60
8These figures constitute contributions for six positions.The abbreviations are as follows:H.F. Cont.ÐHealth Fund Contributions
L.D.ÐLiquidated Damages
P.F. Cont.Ð Pension Fund Contributions9The 1981 Health Fund Contributions are computed as follows:The 1981 Commercial Building Agreement requires contributions of $660 per year per employee, effective January 1, 1981. Thequarterly amount is$165 per employee. $165 times six positions equals $990.10The 1981 Pension Fund Contributions are computed as follows:The 1981 Commercial Building Agreement requires contributions of $11 per week per employee effective January 1, 1981. Elevendollars per weektimes 6 positions times 13 weeks per quarter equals $858.11The Health Fund contributions were increased to $712, effective January 1, 1982.12The Pension Fund contributions were increased to $12, effective January 1, 1982.13The health contributions were increased to $816 effective January 1, 1983. 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.15Interest on and after January 1, 1987, shall be computed at the ``short-term Federal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. § 6621. New Horizons for the Retarded, 283 NLRB1173 (1987). Interest on amounts accrued prior to January 1, 1987, shall be
computed in accordance with Florida Steel Corp., 231 NLRB 651.Thus, the period from April 1, 1981, the date set forth inthe Board's decision as the date beginning which Respond-
ents were required to honor the contract, to December 31,
1988, comprises 93 months. For example, for the first quarter
in which the contributions were due, April 1, 1981 (the sec-
ond quarter of 1981), the Health Fund contributions, of $990
has been unpaid for 93 months. Ninety-three months times2.5 percent per month is 232.5 percent. The sum of $990
times 232.5 percent equals $2301.75. That amount represents
the Health Fund liquidated damages. For each succeeding
quarter, the number of months multiplied by 2.5 percent is
reduced by 3. The same formula has been used to compute
the Pension Fund liquidated damages.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe Respondents, Chaim Babad, Bernard Steinmetz andEmanuel Steinmetz, a co-partnership d/b/a J.R.R. Realty Co.,
and Holland House Tenants Corporation, Additional Re-spondent, Forest Hills, New York, their officers, agents, suc-cessors, and assigns, shall1. Make whole each of the employees who were employedon and after April 1, 1981, at the building located at 73-37
Austin Street, Forest Hills, New York, now known as Hol-
land House, by paying such employees (replacement employ-
ees in this Supplemental Decision) such sums of money plus
interest15which they are entitled to for wages, holidays, va-cation, birthdays and sickness benefits, as set forth in this
Supplemental Decision, for the period after January 1, 1989.2. Pay to the Local 32B-32J Pension Fund the sum of$123,074.70 plus interest which represents the amount owed
from April 1, 1981, to December 31, 1988. Pay to the the
Local 32B-32J Health Fund the sum of $79.325.76 plus in-
terest which represents the amount owed from April 1, 1981,
to December 31, 1988.3. Honor and give effect to the terms and conditions of thecollective-bargaining agreement with Local 32B-32J, Service
Employees International Union, AFL±CIO, as ordered by the
Board and enforced by the Second Circuit Court of Appeals.